Exhibit 10.23

GUARANTY

This GUARANTY (“Guaranty”) is made effective as of October 1, 2015 by WRIGHT
MEDICAL GROUP N.V., a public limited company (naamloze vennootschap)
incorporated under the laws of the Netherlands (“Guarantor”), in favor of [●]
(“Executive”).

WHEREAS, Wright Medical Group, Inc., a Delaware corporation (“Wright”), and
Executive have entered into a Separation Pay Agreement (the “Separation Pay
Agreement”) dated as of October 1, 2015;

WHEREAS, Guarantor owns, directly or indirectly, all of the issued and
outstanding shares of capital stock of Wright and is the ultimate parent company
of Wright and has independent means of assessing the financial condition and
business of Wright;

WHEREAS, in connection with the execution of the Separation Pay Agreement,
Executive has insisted that Guarantor execute this Guaranty;

WHEREAS, Guarantor has examined the Separation Pay Agreement and is fully
cognizant of the covenants and agreements contained therein and its obligations
under this Guaranty with respect to the Separation Pay Agreement.

NOW, THEREFORE, in consideration of the premises, which shall be considered an
integral part hereof and not as mere recitals hereto, and other good and
valuable consideration, the receipt and sufficiency whereof is hereby
acknowledged, Guarantor, intending to be legally bound, agrees as follows:

1. Guarantor, in its capacity as (indirect) shareholder of Wright, hereby
unconditionally and irrevocably guarantees to Executive with respect to the
Separation Pay Agreement the full and prompt performance and observance of all
covenants, agreements, obligations and liabilities provided in the Separation
Pay Agreement to be performed and observed by Wright, its successors, and
assigns, including the due and punctual payment of all amounts which are or may
become due and payable by Wright thereunder when and as the same shall become
due and payable (collectively, “Wright’s Obligations”) and the Guarantor further
agrees to pay all expenses (including attorneys’ fees and legal expenses) paid
or incurred by Executive in endeavoring to collect the Wright’s Obligations, or
any part thereof, and in enforcing this Guaranty. The Guarantor acknowledges and
agrees that, with respect to all of Wright’s Obligations to pay money, such
Guaranty shall be a guaranty of payment and performance and not of collection.

2. Guarantor agrees that its obligations hereunder shall not be terminated,
reduced, or affected in any way by reason of: (a) the assertion by Wright
against Executive of any right or remedy for the enforcement of the obligations
of Wright under the Separation Pay Agreement, or (b) the waiver by Executive of,
or its failure to enforce, any of the terms, covenants, or conditions of the
Separation Pay Agreement, or (c) the granting of any indulgence or extension of
time to Wright or (d) the assertion by Wright against Executive of any right or
remedy for the enforcement of the obligations of Executive under the Separation
Pay Agreement.

3. Executive agrees that it will not make demand on Guarantor under this
Guaranty until such time as Executive has given Wright written notice of default
by Wright under the Separation Pay Agreement or Wright is then subject to a
proceeding for relief (as defined in

 

1



--------------------------------------------------------------------------------

Paragraph 4 below). Provided that Executive complies with the immediately
preceding sentence, Guarantor agrees that Executive may at its option proceed
against Guarantor without having commenced any legal proceeding or having
obtained any judgment against Wright. Except as set forth in this Paragraph 3,
Guarantor waives the right, whether legal or equitable, statutory or
non-statutory, to require pursuit of any remedies against Wright or any other
person or that resort be had to any other security or to any balance of any
account or credit, before pursuit against Guarantor under this Guaranty, notice
of the acceptance by Executive of this Guaranty, notice of the existence or
creation or non-payment of all or any of the Wright’s Obligations, and
presentment, demand, notice of dishonor, protest, and all other notices
whatsoever.

4. The liability of Guarantor hereunder is unconditional and absolute and,
without limiting the generality of the foregoing, shall not be released or
otherwise affected by (a) the release or discharge of Wright in any insolvency,
bankruptcy, reorganization, receivership, or other debtor relief proceeding
involving Wright (collectively “proceeding for relief”); (b) the impairment,
limitation, or modification of the liability of Wright in any proceeding for
relief, or of any remedy for the enforcement of Wright’s liability under the
Separation Pay Agreement, resulting from the operation of any law relating to
bankruptcy, insolvency, or similar proceeding or other law or from any decision
in any court; (c) the cessation from any cause whatsoever of the liability of
Wright; (d) the invalidity or unenforceability, in whole or in part, of the
Separation Pay Agreement; (e) any modification or amendment of or supplement to
the Separation Pay Agreement; (f) any acceleration, extension, renewal,
settlement, compromise, waiver or release in respect of any of Wright’s
Obligations by operation of law or otherwise; (g) any change in the corporate
existence, structure or ownership of Wright or the Guarantor; or (h) any other
act, omission to act, delay of any kind by any party hereto or any other person,
or any other circumstance whatsoever that might, but for the provisions of this
Guaranty, constitute a legal or equitable discharge of the obligations of the
Guarantor hereunder.

5. This Guaranty shall continue to be effective until Wright’s Obligations and
all of obligations of the Guarantor hereunder shall have been indefeasibly
performed in full. If at any time any performance by Wright to Executive under
the Separation Pay Agreement is rescinded or must otherwise be returned by
Executive upon any proceeding for relief involving Wright, then Guarantor’s
obligations hereunder with respect to such Wright’s Obligation shall be
reinstated at such time as though such Wright’s Obligation had become due and
had not been performed.

6. Until such time as this Guaranty shall have been discontinued and Executive
shall have received indefeasible payment of the full amount of all Wright’s
Obligations and of all obligations of the Guarantor hereunder, no payment made
by or for the account of the Guarantor pursuant to this Guaranty shall entitle
the Guarantor by subrogation or otherwise to any payment by Wright from or out
of any property of Wright and the Guarantor shall not exercise any right or
remedy against Wright or any property of Wright by reason of any performance by
the Guarantor of this Guaranty.

7. This Guaranty shall be binding upon Guarantor, its successors and assigns,
and shall inure to the benefit of Executive, and Executive’s heirs, successors
and assigns.

8. This Guaranty is the complete obligation of Guarantor with respect to its
subject matter and supersedes all prior agreements and understandings and may
not be amended, nor any of its terms waived except in a writing signed by
Guarantor and Executive. This Guaranty shall be governed by the laws of the
State of Delaware without giving effect to any choice or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdiction).

 

2



--------------------------------------------------------------------------------

9. AT THE OPTION OF EXECUTIVE, THIS GUARANTY MAY BE ENFORCED IN ANY FEDERAL
COURT OR TENNESSEE STATE COURT SITTING IN SHELBY COUNTY, TENNESSEE; AND THE
GUARANTOR CONSENTS TO THE JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES
ANY ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT. IN THE EVENT THE
GUARANTOR COMMENCES ANY ACTION IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT
OR CONTRACT THEORY ARISING DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED
BY THIS GUARANTY, EXECUTIVE AT ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE
TRANSFERRED TO ONE OF THE JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH
TRANSFER CANNOT BE ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE
DISMISSED WITHOUT PREJUDICE.

10. EACH OF THE GUARANTOR AND EXECUTIVE, BY ITS ACCEPTANCE OF THIS GUARANTY,
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

[Signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Guarantor has caused this Guaranty to be
executed in its name and on its behalf by its duly authorized director effective
as of the date first written above.

 

WRIGHT MEDICAL GROUP N.V. By:  

 

Name:  

 

Title:  

 

 

4